     Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 1 of 24




 1    MARGO A. RAISON,COUNTY COUNSEL
      By: Kathleen Rivera, Deputy(SEN 211606)
 2    Kern County Administrative Center
      1115 Truxtun Avenue, Fourth Floor
 3    BakersBeld, CA 93301
      Telephone 661-868-3800
 4    Fax 661-868-3805

 5    Attorneys for Defendant County of Kern

 6

      ERICKSEN ARBUTHNOT
 7
      Attorneys at Law
 8    Michael Lehman,Esq(SEN 133523)
      2440 W.Shaw Ave., Ste 101
 9    Fresno, CA 93711
      Telephone 559-449-2600
10
      Fax 559-449-2603

11
      Attorneys for Defendant Michael Clark
12

13                                 UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15    C.O.,                                                 Case No.:

16                            Plaintiff,                    NOTICE OF REMOVAL OF ACTION

17
      V.                                                   PURSUANT TO 28 U.S.C.§ 1441(A)
                                                           (FEDERAL QUESTION)
18    COUNTY OF KERN,DEPUTY
      MICHAEL CLARK and DOES 1 to 100,
19    inclusive.

20
                              Defendants.

21

22            TO THE CLERK OF THE COURT OF THE ABOVE-ENTITLED COURT:

23            PLEASE TAKE NOTICE that Defendant County of Kem and Michael Clark hereby
24   remove to this Court the State Court action described below.

25            1.     On August 26, 2020, an action was commenced in the Superior Court of the
26   State of California in and for the County of Kern, entitled C.O. v. County of Kem, Deputy
27

28

     Notice of Removal of Action Pursuant to 28 U.S.C. § 1441(A)
     Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 2 of 24




 1    Michael Clark, et al., as case number BCV-20-101994. The Complaint is attached hereto as

 2    Exhibit "A".

 3             2.      The first date upon which Defendants received a copy of said Complaint was

 4    August 27, 2020, when Defendant County of Kern was served with a copy of said Complaint

 5    and Summons from the said State Court. A copy ofthe Summons is attached as Exhibit"B."

 6            3.       Plaintiffs purported to serve the individual Defendant, Michael Clark a copy of

 7    the Summons and Complaint. Despite any defects in this service, the County of Kern accepts

 8    service on the remaining Defendants.

 9            4.       This action is a civil action of which this Court has original jurisdiction under 28

10    U.S.C. §1331, and is one which may be removed to this Court by Defendants pursuant to the

11    provisions of 28 U.S.C. §1441(a) in that it arises under statute or constitutional provision. The
12    Complaint alleges federal claims of violation of civil rights pursuant to 42 U.S.C. §1983 and

13    California State law claims. This Court has supplemental jurisdiction over the state law claims

14    pursuant to 28 U.S.C §1367(a) in that the state claims are related to the federal civil rights

15    claims, having arisen out of the same occurrence and being part of the same case or

16    controversy under Article III of the United States Constitution.

17    Dated: September 18, 2020                 MARGO A. RAISON,COUNTY COUNSEL

18
                                                By:./s/ Kathleen Rivera
19                                                  Kathleen Rivera, Deputy
                                                    Attorney for Defendant County of Kern
20

21    Dated: September 17, 2020                 ERICKSEN ARBUTHNOT

22

                                                By:./s/ Michael Lehman
23
                                                    Michael Lehman,Esq.
24                                                  Attorney for Michael Clark

25

26

27

28

      Notice of Removal of Action Pursuant to 28 U.S.C. § 1441(A)
Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 3 of 24




                Exhibit A
            Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 4 of 24


                                                                                     ELECTRONICALLY FILED
                                                                                           8/26/2020 12:02 PM
 1
     DANIEL RODRIGUEZ,ESQ.,SEN 096625                                            Kern County Superior Court
2    CHANTAL TRUJILLO,ESQ.,SEN 289493                                             By Candice Rocha, Deputy
     DANAY GONZALEZ,ESQ.,SEN 316755
3
     RODRIGUEZ & ASSOCIATES
4    A PROFESSIONAL LAW CORPORATION
     1128 Truxtun Avenue
5
     Eakersfield, CA 93301
6
     Tel. No.:(661)323-1400
7    Fax No.:(661)323-0132

8
     Attorneys for Plaintiff,
9    C.O.

10


11   C.O.                                           Case No.: BCV-20-101994
12
                                Plaintiff,
13


14
               vs.                                  COMPLAINT FOR DAMAGES;
                                                   DEMAND FOR JURY TRIAL
15
     COUNTY OF KERN,DEPUTY
16   MICHAEL CLARK,and DOES 1 to 100,                         Code No

     inclusive.                                               BY ORDER OF THEBD/SUPV. ^                   /
17
                                                                            ^    I
18                              Defendants.                  -




                                                              Copies Furnished
19

                                                              Filed by BD S:jpv^
20                                                                       KATHLEEN KrfA'JSE
                                                                    Jlerk of tjie Boar{j of Supervisors
                                                             By
21                                                                                          y
22


23
                                              COMPLAINT
24
            Plaintiff C.O. alleges in her Complaint against Defendants COUNTY OF KERN,
25
     DEPUTY MICHAEL CLARK,and DOES 1 to 100, inclusive (collectively referred to as
26
     "Defendants"), as follows:
27


28




                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                  - 1.
         Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 5 of 24



 1
                                  JURISDICTION AND VENUE
2


3
           I.     This Complaint is asserted C.O.(referred to as "Plaintiff*), for
4
     compensation, as follows:
5


6
                a. HRST CAUSE OF ACTION: Violation of Plaintiffs Rights Pursuant to 42
7
                   U.S.C. § 1983 against Defendants COUNTY OF KERN,DEPUTY
8
                  MICHAEL CLARK and DOES 1 to 100, inclusive;
9
                b. SECOND CAUSE OF ACTION: Gender Violence in Violation of California
10
                  Civil Code § 52.4 against Defendants COUNTY OF KERN,DEPUTY
11
                  MICHAEL CLARK and DOES 1 to 100,inclusive;
12
                c. THIRD CAUSE OF ACTION: Violation of Plaintiffs rights under
13
                  California Civil Code §51.9 against Defendants COUNTY OF KERN,
14
                  DEPUTY MICHAEL CLARK and DOES 1 to 100,inclusive;
15
                d. FOURTH CAUSE OF ACTION: Violation of the Unruh Civil Rights Act,
16
                  California Civil Code § § 51,52 against Defendants COUNTY OF KERN,
17
                  DEPUTY MICHAEL CLARK and DOES 1 to 100, inclusive;
18
                e. FIFTH CAUSE OF ACTION: Negligent Hiring, training, retention,
19
                  supervision, and/or discipline against Defendants COUNTY OF KERN,
20
                  DEPUTY MICHAEL CLARK and DOES 1 to 100, inclusive;
21
                f. SIXTH CAUSE OF ACTION: Assault under California Law against
22

                  Defendants against Defendants COUNTY OF KERN,DEPUTY MICHAEL
23

                  CLARK and DOES 1 to 100,inclusive;
24


25
                g. SEVENTH CAUSE OF ACTION: Intentional Infliction of Emotional

26
                   Distress Under California Law against Defendants COUNTY OF KERN,
27                DEPUTY MICHAEL CLARK and DOES 1 to 100,inclusive;

28




                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                  -2-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 6 of 24



 1
                h. EIGHTH CAUSE OF ACTION: Conspiracy against Defendants COUNTY
2
                   OF KERN,DEPUTY MICHAEL CLARK and DOES 1 to 100, inclusive;
3
                   and
4
                i. NINTH CAUSE OF ACTION: Sexued Battery in Violation of California
5
                   Civil Code § 1708.5 against Defendants COUNTY OF KERN,DEPUTY
6
                   MICHAEL CLARK and DOES 1 to 100,inclusive.
7


8
           2.      Venue is proper in the Superior Court of the State of California, for the
9
     County of Kern,in that the underlying acts, omissions,injuries, and related facts and
10
     circumstances upon which the present action is based occurred in the City of Bakersfield,
11
     at or near Fastrip,630 Airport drive, Bakersfield, California 93308 in the County of Kern
12
     within the boundaries of this Court Further, this Court is the proper court because at least
13
     one defendant resides in its jurisdictional area. This Court has jurisdiction over the
14
     present matter because, as delineated within this complaint,the nature of the claims and
15
     amounts in controversy meet the requirements for jurisdiction in the Superior Court.
16


17
           3.      Plaintiffs Complaint is an action that exceeds $25,000 and is an Unlimited
18

     Civil Case.
19


20


21
                         PARTIES AND OTHER RELEVANT ACTORS

22


23
           4.      At all times relevant hereto, Plaintiff C.O. is a citizen and resident of the

24
     County of Kern, California.

25


26
           5.      Plaintiff C.O. is a competent adult. Given the sensitive nature of this action,

27
     and in order to preserve Plaintiffs privacy interests as well as her safety, she will be

28
     identified in this claim only by her initials C.O. Defendants are aware of and indeed
     know the full name and identity of the Plaintiff.


                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                   -3-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 7 of 24



 1
           6.     At all times relevant hereto. Defendant COUNTY OF KERN and COUNTY
2
     OF KERN Sheriffs Department is and was a public entity, duly organized and existing
3
     under and by virtue of the laws of the State of California.
4


5
           7.     At all relevant times herein. Defendant COUNTY OF KERN:
6


7
                  a.      received federal financial assistance within the meaning of 29 U.S.C.
8
                       § 794(a) and Zukle v. Regents of University of California, 166 F.3d 1041,
9
                       1045 (9th Cir. 1999)
10
                  b. constituted **programs or activities" within the meaning of 29 U.S.C.
11
                       § 794(b)in that said Defendants were instrumentalities of state or local
12
                       government;
13
                  c. were public entities within the meaning of42 U.S.C. § 12131(1); and
14
                  d. were '^business establishments" within the meaning of the Unruh Act,
15
                       California Civil Code §§§ 51,51.5, 51.5.
16


17
           8.     At all times relevant hereto. Defendant DEPUTY MICHAEL CLARK and
18
     DOES 1 to 1(X), inclusive, were residents of the County of Kern,and at all times
19
     mentioned herein were acting under color of law,to wit, under the color of the statutes,
20
     ordinances, regulations, policies, customs,and usages of defendant COUNTY OF KERN
21
     and the COUNTY OF KERN Sheriffs Department, and under the color of the statutes,
22
     regulations, policies of the State of California. Said defendants were acting within their
23
     capacity as employee, agent, representative and servant of the Defendant COUNTY OF
24
     KERN and COUNTY OF KERN Sheriffs Department.
25


26
           9.     Plaintiff is unaware of the true names and capacities of the Defendants sued
27
     herein as DOES 1 through 100,inclusive, and therefore sues these Defendants by such
28
     fictitious names. Plaintiff will amend this Complaint to allege the true names and



                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                   -4-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 8 of 24



1
     capacities when ascertained. Plaintiff is informed and believes, and on that basis alleges,
2
     that each of the fictitiously named Defendants is liable in the manner set forth below for
3
     the acts, conduct and/or omissions concerning the events and happenings herein referred
4
     to, which proximately caused the damages and injuries to Plaintiff as alleged herein.
5


6
           10.    Plaintiff is informed and believes, and on that basis alleges, that at all times
7
     and places mentioned herein, each Defendant was the agent, representative and/or
8
     employee of each of the remaining Defendants and was acting within the course and
9
     scope of said agency, representation and/or employment.
10


11
           11.    In performing and engaging in the acts alleged herein, each Defendant was
12
     acting under color oflaw, to wit, under the statutes of the State of California and the
13
     ordinances, regulations, customs, and practices of Defendant COUNTY OF KERN.
14


15
          FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
16
                                       CLAIM FOR DAMAGES
17


18
           12.    Plaintiff has complied with the California Tort Claims Act, California
19
     Government Code § 910 et seq.
20


21
           13.    The date, place, and other circumstances of the occurrences or transactions
22
     that give rise to this Claim are as follows:
23


24
                  a. At all relevant times. Plaintiff was an individual living in Bakersfield,
25
                     California.
26


27
                  b. At all relevant times herein. Defendants DEPUTY MICHAEL CLARK and
28
                      DOES 1 to 100, inclusive, were:(i) Sheriffs Deputies, agents, and/or


                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                    -5-
     Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 9 of 24




              employees of the Kem County Sheriffs Office, and Defendant COUNTY
^             OF KERN;and (ii) acting within the course and scope of said employment
^             and agency, under color oflaw.


           c. At said time and place, and at all relevant times herein. Plaintiff C.O.
              complied to the best of her ability with all lawful orders and instructions by
              Defendant DEPUTY CLARK and DOES 1 to 100, inclusive, and all other
              public officers and peace officers.


           d. The incidents that are the basis of this Claim began on or about July 1, 2018
II
              and continued through October 13,2019, at or near Fastrip,630 Airport
              Drive, Bakersfield, California 93308 in the County of Kem.
13


           e. At all relevant times herein. Plaintiff C.O. was an employee of Fastrip,
              located on 630 Airport Drive, Bakersfield, California 93308 in the County
              of Kem. Fastrip is a gas station and convenience store.
17


           f. At all relevant times herein. Defendant DEPUTY MICHAEL CLARK was
              a customer of Fastrip who visited the store on a frequent basis, in his Kem
              County Sheriffs Deputy uniform and in his Kem County Sheriffs Deputy
              patrol vehicle, within the course and scope of his employment.
22


           g. Within said time and at said place. Defendant DEPUTY MICHAEL
^             CLARK made inappropriate and/or sexually suggestive comments,
^             remarks, and/or statements to Plaintiff,
26


            h. Within said time and at said place. Defendant DEPUTY MICHAEL
              CLARK wrote inappropriate and sexually suggestive writings on paper.



                         COMPLAINT FOR DAMAGES: DEMAND FOR JURY
                                           -6-
     Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 10 of 24



 1
              including on Fastrip receipts. Defendant DEPUTY MICHAEL CLARK did
2
              such conduct, despite Plaintiffs request to Defendant DEPUTY MICHAEL
3
              CLARK to stop because such conunents made her feel uncomfortable.
4


5
            i. Within said time and at said place. Defendant DEPUTY MICHAEL
6
              CLARK followed Plaintiff to her vehicle and made inappropriate and
7
              sexually suggestive conunents.
8


9
           j. Within said time and place. Defendant DEPUTY MICHAEL CLARK
10
              followed Plaintiff towards her parked vehicle and prevented her from
11
              entering her vehicle by blocking the vehicle doors with his body. During
12
              these instances, Defendant DEPUTY MICHAEL CLARK made
13
              inappropriate and/or sexually suggestive comments to Plaintiff.
14


15
            k. Within said time and at said place, Defendant DEPUTY MICHAEL
16
              CLARK prevented Plaintiff from being able to exit her vehicle as he
17
              blocked her vehicle door with his body. During these instances, Defendant
18
              DEPUTY MICHAEL CLARK made inappropriate and/or sexually
19
              suggestive conunents to Plaintiff.
20


21
            1, Within said time and at said place. Defendant DEPUTY MICHAEL
22
              CLARK pulled his Sheriffs Deputy patrol vehicle behind Plaintiffs
23
               vehicle with his patrol lights on. After pulling Plaintiff over, Defendant
24
              DEPUTY MICHAEL CLARK made inappropriate and/or sexually
25
              suggestive comments. Such conunents included, but are not limited to.
26
               Defendant CLARK demanding that he and Plaintiff make out.
27


28




                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                           -7-
         Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 11 of 24



 1
                 m. Within said time and at said place, Defendant DEPUTY MICHAEL
2
                    CLARK followed Plaintiff into an "employee only" freezer stocking area
3
                     while Plaintiff stocked frozen items. Plaintiff asked Defendant CLARK to
4
                    get out of the freezer because he was not allowed back there. Defendant
5
                    CLARK refused to get out of the freezer and made inappropriate and/or
6
                    sexually suggestive comments,remarks, and/or statements to Plaintiff,
7
                    despite Plaintiffs requests for him to stop.
8


9
                 n. On or about approximately late August of 2019, Plaintiff worked a
10
                    "graveyard shift" at Fastrip. During this shift. Plaintiff had a 30-minute
11
                    lunch break in which Plaintiff took a nap on the floor behind the checkout
12
                    counter. During this nap. Defendant DEPUTY MICHAEL CLARK went
13
                    behind the checkout counter and lied on the floor with Plaintiff, invading
14
                    Plaintiffs personal space, and/or may have touched Plaintiff. Defendant
15
                     DEPUTY MICHAEL CLARK further made inappropriate and/or sexually
16
                     suggestive comments, remarks, and/or statements to Plaintiff.
17


18
                 o. Throughout the said time and place. Plaintiff repeatedly told Defendant
19
                     DEPUTY MICHAEL CLARK to stop his inappropriate and/or threatening
20
                     conduct and sexually suggestive comments and that he made her feel
21
                     intimidated, threatened, and uncomfortable. All of Defendant DEPUTY
22
                     MICHAEL CLARK'S interactions with her were while he was in his
23
                     Deputy Sheriffs uniform and/or while he had his patrol vehicle.
24


25
           14.    As an actual, legal and proximate result of the intentional, deliberately
26
     indifferent, reckless, negligent and otherwise wrongful conduct of Defendants, and each of
27
     them. Plaintiff was assaulted, harassed, sexually harassed, and sexually assaulted by
28
     Defendant DEPUTY MICHAEL CLARK,and incurred and suffered physical pain, mental


                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                  -8-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 12 of 24



 1
     pain and anguish, emotional distress, medical expenses, lost earnings and lost earning
2
     capacity.
3


4
            15.   At all relevant times herein. Defendants, and each of them, owed a duty to
5
     Plaintiff to avoid causing, without adequate cause,justification or provocation, her to be
6
     subjected to:(a)being placed in fear of physical touching;(b)assault,(c)sexual assault,(d)
7
     sexual harassment;(e) harassment;(f) battery; (g) being subjected to intentional infliction of
8
     emotional distress; and (h)negligently inflicted physical and emotional harm.
9


10


M
            16.   Defendants, and each of them, breached their duty to Plaintiff by intentionally,
12
     recklessly, negligently, and/or carelessly causing Plaintiff C.O. to be subjected to:(i) being
13
     placed in fear of physical touching;(ii) assault,(iii) sexual assault,(iv) sexual harassment;
14   (v)harassment;(vi) battery (vii) being subjected to intentional infliction of emotional
15   distress; and (viii) negligently inflicted physical and emotional harm.
16


17                                  FIRST CAUSE OF ACTION
IS
                   Violation of Plaintiff's Rights Pursuant to 42 U.S.C.§ 1983.
19
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
20
                                  DOES I through KM),inclusive.]
21


22
            17.   Plaintiff realleges and incorporates by reference all of the other allegations
23
     set forth in this Complaint as if fully set forth herein.
24


25
            18.   Defendants* failure to prevent and remedy the sexual assaults, harassment,
26

     degrading treatment, and privacy violations by Defendants and employees of COUNTY
27


28
     OF KERN,and DOES 1 through 100,inclusive, constitutes an official policy, custom,
     pattern or practice that has deprived Plaintiff of her constitutional right bodily integrity


                                 COMPLAINT FOR DAMAGES: DEMAND FOR JURY
                                                   -9-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 13 of 24



 1
     and right to privacy without due process of law in violation of the Fourth, Eighth and
2
     Fourteenth Amendments of the United States Constitution and 42 U.S.C. § 1983.
3
            19.   The deprivation of constitutional rights alleged in this Complaint are the
4
     direct result of official policy, custom, and practices of Defendants and each of them.
5


6

                                  SECOND CAUSE OF ACTION
7

                  Gender Violence in Violation of California Civil Code § 52.4
8

             [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
9


10
                                   and DOES 1 through 100,inclusive.]

11


12
           20.    Plaintiff realleges and incorporates by reference all of the other allegations
13   set forth in this Complaint as if fully set forth herein.
14


15         21.    In engaging in and performing the acts, omissions, and conduct alleged
16   herein, Defendants DEPUTY MICHAEL CLARK and DOES 1 to 50,inclusive, while
17   acting within the course and scope of their emplojrment with Defendants COUNTY OF
18
     KERN,and the Kern Coimty Sheriffs Department,engaged in acts of gender violence
19
     and violated Plaintiffs rights imder California Civil Code § 52.4.
20


21
           22.     As an actual, direct, proximate and legal result of the wrongful conduct by
22
     Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive, Plaintiff:(a)
23
     suffered and incurred severe physical injuries, severe emotional injuries and distress, and
24
     medical expenses; and (b) will suffer and incur future continuing emotional distress, and
25
     medical expenses.
26


27


28
            23.   Plaintiff is entitled to recover her attorneys' fees pursuant to California Civil
     Code § 52.4(a).


                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                   -10-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 14 of 24



 1


2
           24.    Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive are
3
     legally responsible for, and has a duty to pay all of the damages, punitive or exemplary
4
     damages, penalties, attorneys' fees, and costs set forth in this causing o faction pursuant
5
     to California Govemment Code § 820(a).
6


7

           25.    Defendants COUNTY OF KERN,and DOES 51 to 100, inclusive, are
8

     legally responsible for, and have duty to pay, all of the damages, punitive or exemplary
9


10
     damages, penalties, attorneys' fees, and costs set forth in this causing o faction pursuant
11
     to California Govemment Code §815.2(a).

12


13                                  THIRD CAUSE OF ACTION

14                 Violation of Plaintiff's Rights Pursuant to Civil Code § 51.9
15     [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
16                                DOES 1 through 100,inclusive.]
17


18
           26.    Plaintiff realleges and incorporates by reference all of the other allegations
19
     set forth in this Complaint as if fully set forth herein.
20


21
            27.    At all relevant times. Defendants DEPUTY MICHAEL CLARK and Does 1
22
     to 50,inclusive, subjected Plaintiff to sexual harassment in the course of a business,
23
     service, or professional relationship.
24


25

            28.    Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive made
26

     sexual advances, solicitations, sexual requests, demands for sexual compliance by
27


28
     Plaintiff, or engaged in other verbal, visual, or physical conduct of a sexual nature or of a
     hostile nature based on gender.


                                 COMPLAINT FOR DAMAGES: DEMAND FOR JURY
                                                   - n -
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 15 of 24




 1


2
           29.    These advances by Defendants DEPUTY MICHAEL CLARK and Does 1 to
3
     50» inclusive were unwelcome, pervasive, and severe.
4


5
           30.    Plaintiff was unable to easily terminate the relationship.
6


7

           31.    Plaintiff has suffered or will suffer economic loss or disadvantage or
8

     personal injury, including, but not limited to, emotional distress or the violation of a
9


10
     statutory or constitutional right.

11


12
           32.    Defend^ts DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive are

13   legally responsible for, and has a duty to pay all of the damages, punitive or exemplary
14   damages, penalties, attorneys* fees, and costs set forth in this causing o faction pursuant
15   to California Government Code § 820(a).
16


17         33.    Defendants COUNTY OF KERN and DOES 51 to 1(X), inclusive, are
18
     legally responsible for, and have a duty to pay, all of the damages, punitive or exemplary
19
     damages, penalties, attorneys* fees, and costs set forth in this causing o faction pursuant
20
     to California Government Code §815.2(a).
21


22
                                  FOURTH CAUSE OF ACTION
23
            Violation of the Unruh Civil Rights Act, California Civil Code §§ 51,52
24
             [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
25

                                   and DOES 1 through 100,inclusive.]
26

           34.    Plaintiff realleges and incorporates by reference all of the other allegations
27


28
     set forth in this Complaint as if fully set forth herein.




                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                   - 12-
           Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 16 of 24



1
            35.     Defendant COUNTY OF KERN,is a "business establishments" within the
2
      meaning of the Unmh Act, California Civil Code § 51 and California Civil Code § 51.5.
3


4
              36.   In engaging in and performing the acts, omissions and conduct alleged
5
      herein. Defendants violated or aided or incited the violation of, or made discrimination or
6
      distinction contrary to, the Unruh Act,California Civil Code § 51, and/or California Civil
7
      Code § 51.5.
8


9


10
              37. In engaging in and performing the acts, omissions and conduct alleged
11
      herein. Defendants DEPUTY MICHAEL CLARK and Does 1 to 50,inclusive, violated
12
      or aided or incited the violation of, or made discrimination or distinction contrary to, the
13    Unruh Act, California Civil Code § 51, and/or California Civil Code § 51.5, and are
14    therefore liable for said acts, omissions and conduct pursuant to California Civil Code §
15    52(a)
16


17                                  FIFTH CAUSE OF ACTION
18             Negligent Hiring,Training,Retention,Supervision,and/or Discipline
19
               [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
20
                                    and DOES 1 through 100,inclusive.]
21


22
              38. Plaintiff realleges and incorporates by reference all of the other allegations
23
      set forth in this Complaint as if fully set forth herein.
24


 25
              39. Prior to and on July 2018 to October 13, 2019, and at all relevant times
 26


 27
       herein. Defendants COUNTY OF KERN and the Kern County Sheriffs Office, and their
 28
       employees, agents, supervisors, managers and/or representatives, DOES 51 to 100,
       inclusive:



                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                     - 13-
         Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 17 of 24



 1
                        a. were negligent and careless with respect to the hiring, training,
2
                           supervision, discipline, and retention of the Defendants DEPUTY
3
                            MICHAEL CLARK,and DOES 1 through 50,inclusive;
4
                        b. knew or should have known of the unfitness of Defendants DEPUTY
5
                           MICHAEL CLARK,and DOES 1 through 50,inclusive and such
6

                           unfitness posed a substantial risk of personal injury to Plaintiff or
7

                           others in the same circumstances;
8

                        c. knew or should have known that DEPUTY MICHAEL CLARK,and
9


10
                           DOES 1 through 50,inclusive, were persons who could not be trusted

11
                           to act properly without being supervised, trained, and/or disciplines;

12
                        d. were negligent and careless with respect to their failure to properly
13                         train Defendants DEPUTY MICHAEL CLARK and DOES 1 to 50,

14                         inclusive, including but not limited to:(1)sexual assault;(2)sexueil
15                          harassment;(3)harassment; and (4)intimidation; and
16                      e. the negligence and carelessness of Defendants COUNTY OF KERN
17                          and Kern County Sheriffs Office includes but is not limited to, the
18
                           failure to properly train Defendants DEPUTY MICHAEL CLARK,
19
                            and DOES 1 to 50,inclusive.
20


21
           40.    As an actual, legal and proximate result of said Defendants' deliberate
22
     indifference, recklessness, negligence and carelessness. Plaintiff has suffered general and
23
     special damages,including but not limited to personal injuries and emotional distress
24
     trauma, and damages alleged herein.
25


26

           41.    At all relevant times. Plaintiff complied to the best of her(and indeed
27


28
     anyone's) ability with all lawful orders and instructions by Defendants DEPUTY




                                COMPLAINT FOR DAMAGES: DEMAND FOR JURY
                                                 - 14.
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 18 of 24



 1
     MICHAEL CLARK,and DOES 1 to 50,inclusive, and all other public officers and peace
2
     officers.
3


4
                                     SIXTH CAUSE OF ACTION
5
                                     Assault Under California Law
6
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
7

                                  DOES 1 through 100,inclusive.]
8


9
           42.    Plaintiff realleges and incorporates by reference all of the other allegations set
10
     forth in this Complaint as if fully set forth herein.
11


12
           43.    In engaging in and performing the acts, omissions, and conduct alleged herein.
13
     Defendants DEPUTY MICHAEL CLARK,and DOES 1 to 50,inclusive, while acting
14
     within the course and scope of their employment with Defendant COUNTY OF KERN
15
     intended to cause and did cause Plaintiff to suffer apprehension of an immediate harmful
16
     contact.
17


18
           44.     Defendants DEPUTY MICHAEL CLARK,and DOES 1 to 50,inclusive, are
19
     legally responsible for, and have a duty to pay all of the damages, punitive or exemplary
20
     damages, penalties, attorneys* fees, and costs set forth in this causing o faction pursuant to
21
     California Govemment Code § 820(a).
22


23
            45.    Defendant COUNTY OF KERN and DOES 51 to 100, inclusive, are legally
24
     responsible for, and have duty to pay, all of the damages, punitive or exemplary damages,
25
     penalties, attorneys* fees, and costs set forth in this causing o faction pursuant to California
26
     Govemment Code §815.2(a).
27


28




                                 COMPLAINT FOR DAMAGES: DEMAND FOR JURY
                                                   - 15 -
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 19 of 24



 1
                                   SEVENTH CAUSE OF ACTION
 2
             Intentional Infliction of Emotional Distress Under California Law
 3
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
 4
                                   DOES 1 through 100,inclusive.]
 5


6
           46. Plaintiff realleges and incoiporates by reference ail of the other allegations
7
     set forth in this Complaint as if fully set forth herein.
8


9
           47. In engaging in and performing the acts, omissions, and conduct alleged
10

     herein. Defendants DEPUTY MICHAEL CLARK,and DOES 1 to 50,inclusive, while
]]

     acting within the course and scope of their employment with Defendant COUNTY OF
12


13
     KERN,engaged in conduct that w^ outrageous and carried out with the intent to cause,
14
     and did in fact cause. Plaintiff extreme and severe emotional distress. As an actual direct

15
     proximate and legal result of the acts,omissions and conduct of Defendants, Plaintiff
16   suffered, and seeks to recover for, extreme and enduring mental, physical and emotional
17   pain, distress, shock, agony,and suffering, in an amount according to proof at trial.
18


19                                  EIGHTH CAUSE OF ACTION
20
                               Civil Conspiracy under California law
21
       [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,and
22
                                  DOES 1 through 100,inclusive.]
23


24
           48.    Plaintiff realleges and incorporates by reference all the other allegations set
25
     forth in this Complaint as if fully set forth herein.
26


27
           49.    Plaintiff was harmed by Defendants, and each of them, through the alleged
28
     actions. Defendants and each of them, are responsible for the harm because Defendants,


                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                   - 16-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 20 of 24



 1
     and each of them, were part of a conspiracy to commit the above alleged violations and
2
     torts.
3


4
              50.   Defendants, and each of them, were aware that each other Defendant
5
     planned to injure Plaintiff.
6


7
              51.   Defendants, and each of them, agreed with each other Defendant and
8
     intended that the injury to Plaintiff be committed.
9


10
                                      NINTH CAUSE OF ACTION
11
                                                                       jC^e §1708.5
12
               [Against Defendants COUNTY OF KERN,DEPUTY MICHAEL CLARK,
13
                                    and DOES 1 through 100,inclusive.]
14


15
              52.   Plaintiff realleges and incorporates by reference ail of the other allegations
16

     set forth in this Complaint as if fiilly set forth herein.
17


18

              53.   In engaging in and performing the acts, omissions, and conduct alleged
19


20
     herein. Defendant DEPUTY MICHAEL CLARK while acting within the course and

21
     scope of his employment with Defendant COUNTY OF KERN,engaged in acts of
22   gender violence and violated Plaintiffs rights under Califomia Civil Code § 1708.5.
23


24            54.   As an actual, direct, proximate and legal result of the wrongful conduct by
25   Defendants, and each of them. Plaintiff:(a)suffered and incurred severe physical
26   injuries, severe emotional injuries and distress, and medical expenses; and (b) will suffer
27
     and incur future continuing emotional distress, and medical expenses.
28




                                  COMPLAINT FOR DAMAGES: DEMAND FOR JURY
                                                    - 17-
          Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 21 of 24



 1
           55.     Defendant DEPUTY MICHAEL CLARK,is legally responsible for, and has
2
     a duty to pay all of the damages, punitive or exemplary damages, penalties, attorneys'
3
     fees, and costs set forth in this causing o faction pursuant to California Government Code
4
     § 820(a).
5


6
           56.     Defendant COUNTY OF KERN and DOES 51 TO 100, inclusive, are
7
     legally responsible for, and have duty to pay, all of the damages, punitive or exemplary
8

     damages, penalties, attorneys' fees, and costs set forth in this causing o faction pursuant
9

     to California Government Code §815.2(a).
10


11


12
                                      ATTORNEYS^ FEES AND COSTS

13


14      57.        Pursuant to the provisions of42 U.S.C. § 1988 and California Civil Code §
15   52.1(h), Plaintiff is entitled to and demands an award of reasonable attorneys' fees and costs
16   attendant to prosecuting this action in an amount to be determined according to proof at trial.
17


18
                                           PRAYER FOR RELIEF
19


20
        WHEREFORE,Plaintiff seeks damages as follows:
21


22
            a.     General damages- In an amount to be proven at trial;
23
            b.     Special damages-In an amount to be proven at trial;
24
            c.     Punitive damages- Against the individual Defendants, in an amount to be
25
                   proven at trial;
26
            d.     An award of prejudgment interest;
27
              e.   An award of post-judgment interest pursuant to 28 U.S.C. § 1961(a);
28
            f.     Attorney's fees and costs of suit incurred herein; and


                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                                  - 18-
        Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 22 of 24



 1
          g.   For such other and further relief as the Court deems just and proper.
2


3


4
     DATED: August 25,2020                     RODRIGUEZ & ASSOCIATES
5


6


7
                                                          lAYGONZALEZ
8                                                     Attorneys for Plaintiffs
9


10


1]


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27


28




                            COMPLAINT FOR DAMAGES; DEMAND FOR JURY
                                              - 19.
Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 23 of 24




                 Exhibit B
                   Case 1:20-cv-01338-NONE-JLT Document 2 Filed 09/18/20 Page 24 of 24
                                                                         20AUG27 PH 2= 12                                                           8UM-100
                                          SUMMONS                                            I-IRK OF                    FOR COURTUSEONLY
                                                                                                                    (SOLO PARA use        LA CORT^
                                   (CITAaON JUDICIAQ « S OH ^                                                        ELECTRONICALLY FILED
NOTICE TO DEFENDANT: COUNTY OF KERN,DEPUiyMICHAEI-CLAS^"^'                                                                              8/26/2020
fAWSO AL DEMANDADO):and DOES 1 to 100,inclusive                                                                   Kem County Superior Court
                                                                                                                            By Candice Rocha, DeputV

YOU ARE BEING SUED BY PLAINTIFF:C.O.
(LO ESTA DEMANDANDO el DEMANDANTE):



  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 daya Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 senred on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Setf-Hetp Center {vmw.cour^nfb.oa.gov/selfhefp), your county law nbrary, or the courthouse nearest you. if you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further waming from the cot^
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attomey
 referral service. If you cannot afford an attomey, you may be eligble for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services V\feb site {wmfJawhefpcdlfomla.org), the California Courts Online Self-Heip Center
 {www.GOUf^nfb.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or art)ttiaUon award of$10,000 or more in a dvil case. The courts lien must be paid before the court witi dismiss Ore case.
 jAVISOl Lo hen demandado. SI no responda denho da 30 dlas, la corta pueda deddlr an su contra sin ascucharsu varsidn. Laa la Informaddn a
 continuaddn.
    Ttana 30 D/AS OE CMJENDARiO dasfstds da qua la antraguan asta dtaddn y papalaslagdas para fRasantar una raspuasta por asorito an asta
 corta y hacar qua sa antragua una copia al demandanta. Una carta o una liamada tdafdrUca no lo protagan.Su raspuada por ascrlto tiana qua astar
 an fotmato lagd corracto si dasaa qua procesen su csso en la corta. Es posibia qua haya un formulario qua ustadfuieda usarpara su raspuasta.
 Pueda ancontrar astqs formularies da la corta y misinformaddn en d Canho da Ayuda da ias Cortes da CaSfomia (Vvww.sucorte.ca.gov;, an la
 bIbllotacB da layas da su condado o an la corta qua la quade mds cerca. Si no pueda pagaria cuota da prasantaddn, p/ds ai secratario da la corta
 qua la dd un fdrmdario da axanddn da page da cuotas. Si no presenta su raspuasta a dampo, puada pardar al caso porincumplimlanto y la corta la
 podrd quitar su suaido, rSnero y bienas sin mds advartenda.
   Hay otros requlsitos lagalas. Es racomandabla qua llama a un abogado inmarSatamanta. Si no conooa a un abogado, puada Hamar a un sarwdo da
 ramiddn a abogados. 5/ no puada pagar a un abogado, as posibia qua cumpia con los requlsitos para obtanarsarvidoslagalas gratuitos da un
 programs da sanddoslagalas sin dnas da lucro. Puada ancontrar estos gmpos sin Unas da lucro an el dSo web da Cdifomia Legal Services,
 (Wvm.lawheipcaiifomia.org^, an el Centre da Ayuda da las Cortes da Callhimia, (Vvww.8UCorte.ca.gov^ o ponidndosa an confacfo con la corta o el
 colegio da abogadoslocales. AVISO:Parley, la corta dana daracho a radamarlas cuotas ylos costos axantosporimponerun gravamen sobre
 cualqularracuparaddn da $10,000 6 mds da valorradblda madiante un acuardo o una concasiOn da arbitraja en un caso da daracho dvil. liana qua
 pagar al gravamen da la corta antes da qua la corta puada dasadiar ai caso.
The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (NOmm del Ceso):
(El nombra y direcddn de la corte es):                                                                                      BCV-20-101994
Superior Court ofCalifornia, County ofKem
1415 Truxtun Avenue
Bakersfield, California 93301
The name, address, and telephone number of piaintifPs attorney, or plaintiff without an attomey, is:DANIEL RODRIGUEZ,ESQ.
(El nombra, la direccidn y al nOmaro de tel6fono del abogado del demandante, o del dmnandante que no tiene abogado, as):
RODRIGUEZ & ASSOCIATES
1128 Truxtun Avenue,Bakersfield, CA 93301                                                                                        (661)323-1400
DATE. 8/26/2020                           TAMARAH HARBER-PICKENS                            ^                —«—                                    '
(Fecha)                                                                      (Secratario) Candice Rocha                                              (Adjunto)
(For proofofservice ofthis summons, use Proof of Service of Summons(form POS-010).)
(Para prueba de entraga de esfa citab'dn use al formulario Proof of Senrice of Summons,(POS-010)).
                                     NOTICE TO THE PERSON SERVED:You are served
 [SEAL]
                                     1. I     I as an individual defendant.
                                     2. I     I as the person sued under the fictitious name of(specify):


                                     3.         on behalf of (spec/fy;:                         c't
                                          under
                                          under: I       CCP 41610
                                                       I COP       reoroorationi '
                                                             416.10(corporation) «                ^ |
                                                                                                    I 1 CC
                                                                                                        r.r P 416.60(minor)
                                                  I    I COP 416.20(defunct corporation)               | \ CCP 416.70(conservatee)
                                                  I I CCP 416.40(association or partnership) ryi                  CCP 416.90(authorized person)
                                                  CZl other (spea^;.-    "    uf
                                                by personal delivery on
                                                                                                                                                        Page 1 of 1
 Form Adopted for Mandatory Use                                                                                                Code a Civil Procedure§§41220,405
   Judicial Council of CalHbrnia
                                                                      SUMMONS
                                                                                                                                               'Mww.court/nfo.ea.gov
  SUM.100 [Rev. July 1,2009]                                                                                                              WoOtw Ooc*Focm BuOdw
